   Case: 1:12-cv-06144 Document #: 219 Filed: 05/20/20 Page 1 of 1 PageID #:1835




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BLAKE CONYERS, LAMAR EWING,                      )
and KEVIN FLINT, individually and for            )
a class,                                         )
                                                 )
               Plaintiffs,                       )       No. 12-CV-06144
                                                 )
               v.                                )       Judge John J. Tharp, Jr.
                                                 )
CITY OF CHICAGO,                                 )
                                                 )
               Defendant.                        )

                                     JUDGMENT ORDER

       This action having been decided by Judge John J. Tharp, Jr. on the defendant’s motion for

summary judgment, the plaintiff’s motion for partial summary judgment, the City’s motion to

dismiss the Fourth Amended Complaint, and the plaintiff’s motion for reconsideration as to the

ruling on that motion, it is hereby ORDERED:

       Judgment is entered in favor of defendant City of Chicago and against plaintiffs Blake

Conyers, Lamar Ewing, and Kevin Flint, individually and against all members (save one, identified

below) of the following Class:

       All persons who, following an arrest, had property inventoried as “available for
       return to Owner” by the Chicago Police Department from December 1, 2011 to
       December 31, 2013, who were then held in custody for more than 30 days and
       whose property was destroyed or sold by the Chicago Police Department.

One class member, Noe Montes, elected to opt out of the present litigation and is therefore not

subject to this Judgment. The defendant shall recover costs from the plaintiffs.




 Date: May 20, 2020                                     John J. Tharp, Jr.
                                                        United States District Judge
